PER CURIAM.
Vivian A. Laidler appeals the denial of her claim for unemployment compensation benefits. The appeals referee found that Laidler voluntarily left her employment without good cause attributable to the employer. See § 443.101, Fla. Stat. (1995). The Unemployment Appeals Commission affirmed the appeals referee’s decision. On appeal to this court, the Commission’s order is entitled to a presumption of correctness. See Kelle v. D.H. Holmes Co., Ltd., 658 So.2d 1161 (Fla. 2d DCA 1995).
Although there was evidence to support Laidler’s claim, there was also competent, substantial evidence to support the appeals referee’s decision. Therefore, we affirm the determination that Laidler is not eligible for unemployment compensation benefits.
Affirmed.
SCHOONOVER, A.C.J., and BLUE and FULMER, JJ., concur.